Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 QUEST DIAGNOSTICS REPORTS GROWTH IN REVENUE AND EARNINGS FOR THIRD QUARTER 2008 Total revenues of $1.8 billion, up 3.4% Adjusted diluted earnings per share of $0.86, up 12% Cash flow from operations improved to $329 million 2008 adjusted EPS guidance increased to $3.17 - $3.22 per diluted share Agreement in principle reached regarding previously disclosed NID-related matter MADISON, N.J., OCTOBER 21, 2008Quest Diagnostics Incorporated (NYSE: DGX), the worlds leading provider of diagnostic testing, information and services, announced that for the third quarter ended September 30, 2008, adjusted income from continuing operations increased to $0.86 per diluted share, before $0.03 per share associated with a non-cash charge to write down an equity investment, and $0.02 per share associated with the impact of hurricanes.
